Case 1:18-cr-00204-NGG-VMS Document 199 Filed 11/17/18 Page 1 of 2 PageID #: 1449



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   UNITED STATES OF AMERICA

      -   v. -                                             Case No. 1:18 Cr. 00204-NGG

                                                           NOTICE OF MOTION TO DISMISS
   KEITH RANIERE, CLARE BRONFMAN,
   ALLISON MACK, KATHY RUSSELL,
   LAUREN SALZMAN, and NANCY SALZMAN,

                                 Defendants.



          PLEASE TAKE NOTICE that, upon the attached Declaration of William F. McGovern,

   counsel for Defendant Allison Mack, dated November 16, 2018, the exhibit appended thereto,

   and the accompanying Memorandum of Law, Defendant will move this Court, before the

   Honorable Nicholas G. Garaufis, at the United States Courthouse for the Eastern District of

   New York, 225 Cadman Plaza East, Brooklyn, New York, for an order, pursuant to Rule

   12(b)(3)(B)(ii) and (v) of the Federal Rules of Criminal Procedure, dismissing the Superseding

   Indictment, or in the alternative, an order directing the government to provide a bill of

   particulars, and for such other relief as the Court deems just and proper.

          PLEASE TAKE FURTHER NOTICE that Defendant hereby joins the following

   Motions: (i) Clare Bronfman, Kathy Russell, and Nancy Salzman’s Motion to Dismiss Count

   One of the Superseding Indictment; (ii) Lauren Salzman’s Motion to Dismiss Racketeering

   Acts Seven of the Superseding Indictment; and (iii) Keith Raniere’s Motion to Dismiss

   Racketeering Act Eight of the Superseding Indictment.
Case 1:18-cr-00204-NGG-VMS Document 199 Filed 11/17/18 Page 2 of 2 PageID #: 1450



   Dated: November 16, 2018
          New York, New York

                                            Respectfully submitted,
                                            KOBRE & KIM LLP


                                             /s/ William McGovern

                                            William F. McGovern
                                            Sean S. Buckley
                                            800 Third Avenue
                                            New York, New York 10022
                                            Tel: 212 488 1210 / 1253
                                            William.McGovern@kobrekim.com
                                            Sean.Buckley@kobrekim.com

                                            Attorneys for Defendant Allison Mack




                                        2
